DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “each die cavity having a contoured shape substantially conformal with the non-planar geometry of the workpiece surfaces” which renders the claim indefinite because it is not clear what is required for something to be “substantially conformal,” i.e., the die cavity conforms with all of the workpiece surface or most of the workpiece surface or half of the workpiece surface.  For the purposes of examination, this phrase will be interpreted as the die cavity conforms to any degree with the geometry of the workpiece surfaces.  Claim 5 depends from claim 4 and fails to clarify the indefinite language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106925670 A to Hu in view of US 2016/0024637 A1 to Nakano.
Regarding claim 4, Hu teaches a method for fabricating shaped metal products (Abstract, Figs. 1-2), the method comprising: 
obtaining a die 11, 21 including a plurality of die cavities 131, 132, 133, 135, 212, 213, 214 and 216, each die cavity having a contoured shape (Figs. 1-2; P. 11, Ln. 40 through P. 12, Ln. 4); 
pressing a metal sheet 10 into the die to transfer the contoured shape of the die cavities to different regions of the metal sheet (Abstract; Figs. 1-2; P. 11, Lns. 8-28; a metal sheet to be formed into a plurality of products is pressed between the dies 11, 21); and 
singulating the metal sheet after pressing to yield a plurality of shaped metal products (Figs. 1-2; P. 12, Lns. 1-8; the metal sheet is cut so as to singulate the products).
Hu fails to explicitly teach a method for fabricating shaped consumable aluminum anodes utilized in the ionic liquid bath plating of aluminum-containing layers over workpiece surfaces having a non-planar geometry and each die cavity having a contoured shape substantially conformal with the non-planar geometry of the workpiece surfaces.
Nakano teaches a method for forming an aluminum coating on a turbine blade (Figs. 1-3) in which the aluminum is an aluminum anode (Figs. 1-3; Paras. [0074]-[0076]; the anode is made of aluminum plate) and the anode is applied utilizing an ionic liquid bath plating of aluminum-containing layers over workpiece surfaces having a non-planar geometry (Figs. 1-3; Paras. [0074]-[0076]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hu to produce the aluminum anodes of Nakano because Nakano requires aluminum anodes having a predictable thickness throughout the surface of the workpiece on which it is deposited (Nakano, Para. [0079]) and Hu teaches a manufacturing process for metal products that have improved precision and quality in addition to better production efficiency (Hu, P. 10, Lns. 20-26).
It is noted that modifying Hu to manufacture aluminum anodes as disclosed by Nakano results in the method of Hu being modified to include pressing an aluminum sheet into the die, singulating the aluminum sheet and the die cavity having a contour to substantially conform with the non-planar geometry of the workpiece surfaces (as shown in Figs. 3A-C of Nakano in which the aluminum sheet 35 conforms to the workpiece surfaces) as Hu already teaches the die cavities having contours that conform to a final product geometry, e.g., Figs. 1-7.
Regarding claim 5, modified Urata teaches the method of claim 4 (Figs. 1-2) further comprising forming local anodic field modifying features at selected locations across the aluminum sheet prior to singulation of the aluminum sheet (Figs. 1-2; P. 11, Ln. 40 through P. 12, Ln. 4; cavities 132, 133, 134, 213, 214 and 215 each impart modifying features on the sheet at selected locations which would be local anodic fields as these features change the thickness and geometry of the sheet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2012-122445 A teaches applying aluminum anodes to a product.  DE 10 2016 124971 A1 and DE 10 2018 107413 A1 each teach a die having a plurality of cavities, pressing a metal sheet into the cavities, and singulating the metal sheet to produce products. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725